Citation Nr: 0204615	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-02 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error in the January 
26, 1998 Board of Veterans' Appeals decision, which denied 
entitlement to service connection for an acquired psychiatric 
disorder and which dismissed the appeal of entitlement to 
service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from January 1944 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on a motion by the moving party filed in March 
1999 alleging clear and unmistakable error in a January 1998 
Board decision.  


FINDINGS OF FACT

1.  In May 2001 the Court remanded the clear and unmistakable 
error (CUE) claim to the Board for additional proceedings 
pursuant to the Veterans Claims Assistance Act of 2000, 
(VCAA).  

2.  In August 2001 the Court determined that the VCAA was not 
applicable to allegations of CUE in BVA decisions.  

3.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the January 1998 Board 
decision do not clearly and specifically set forth the 
Board's claimed error of fact or law and why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSIONS OF LAW

1.  The VCAA is not applicable to allegations of CUE in BVA 
decisions.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

2.  The motion is insufficient to support revision of the 
Board's January 1998 decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 66 
Fed. Reg. 35,902, 35,903 (July 10, 2001) (to be codified at 
38 C.F.R. § 1404(b)); 38 C.F.R. § 20.1403 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA  

In an October 2000 decision the Board determined that the 
motion alleging clear and unmistakable error was insufficient 
to support revision of the Board's January 1998 decision on 
the basis of clear and unmistakable error.  The Court of 
Appeals for Veterans Claims (Court) issued an order in May 
2001, which granted the VA General Counsel's motion to Stay 
Further Proceedings and remand the issue.  The Board's 
decision was vacated and the appellant's claim was remanded 
for additional proceedings pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The Court held that all provisions of the VCAA were 
potentially applicable to claims pending on the date of the 
VCAA's enactment and that the Court may not determine in the 
first instance the specific applicability of the VCAA.  
Holiday v. Principi, 14 Vet. App. 280 (2001).  This language 
in Holiday was not intended to stand for the proposition that 
the VCAA requires remand of all pending claims and that the 
Court may not decide that the VCAA could not affect a pending 
matter.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Although the VCAA, with its expanded duties, is potentially 
applicable to a great number of claims, the Court found that 
that the VCAA is not applicable to allegations of CUE in BVA 
decisions.  Livesay, 15 Vet. App. at 178.  

CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions.  The movant 
bears the burden of presenting to the RO specific allegations 
of error that would amount to CUE, and that error must be 
based upon the record as it existed at the time of the 
decision the claimant is alleging was the product of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); see also Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir 2001) (affirming, without 
mention of the VCAA, this Court's interpretation of 
38 U.S.C.A. § 5109A that CUE must be based upon the evidence 
of record at the time of the decision).  Livesay, 15 Vet. 
App. at 178.
Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "law of the case" 
doctrine operates to preclude reconsideration of identical 
issues.  The purpose of the doctrine is to foreclose 
relitigation of a question once considered and decided by an 
appellate court where the same case is once again before it 
upon a subsequent appeal.  However, the doctrine of "law of 
the case" must yield to an intervening change of controlling 
law between the date of the first and the subsequent 
consideration of the question.  Johnson v. Brown, 7 Vet. 
App. 25, 26 (1994).  The Federal Circuit recognizes three 
exceptions to the law of the case doctrine: (1) when the 
evidence at trial was substantially different from that in 
the former trial upon which the appellate court based its 
decision; (2) when the controlling authority has since made a 
contrary decision of law; and (3) when the appellate decision 
was clearly erroneous.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  

The case at hand falls with in one of the Federal Circuit's 
exceptions to the law of the case doctrine.  The Court, in 
Holiday (decided February 2001), held that all provisions of 
the VCAA were potentially applicable to claims pending on the 
date of the VCAA's enactment.  Consequently, in May 2001 the 
Court issued an order remanding this veteran's CUE claim to 
the Board for additional proceedings pursuant to the VCAA.  
Subsequent to this order the Court, in Livesay (decided 
August 2001), determined that that the VCAA was not 
applicable to allegations of CUE in BVA decisions.  Livesay 
was decided after Holiday and after the Court remanded this 
case back to the Board.  Hence, the controlling authority has 
since made a contrary decision of law and the VCAA is not 
applicable in this instance.  

II.  CUE  

In February 1998, the Board received the moving party's 
request for reconsideration of its January 1998 decision.  
This request was denied by the Board's Acting Chairman in 
April 1998.  The Acting Chairman found that the Board's 
decision contained findings of fact that had a plausible 
basis in the record, that the decision was consistent with 
the available evidence and applicable law/regulations, and 
that it contained clearly stated reasons and bases for the 
decision.  

In March 1999, the moving party filed a statement that was 
construed as requesting further review of this Board decision 
on the grounds of clear and unmistakable error, as it was 
filed in response to a Board development letter regarding 
this matter.  In connection with this motion as well as his 
prior motion for reconsideration, the moving party submitted 
into the record copies of medical records previously 
considered by the Board in January 1998 as well as new 
medical records dated in March 1998 and June 1998.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions, which fail to comply with the 
requirements set forth in this paragraph, shall be dismissed 
without prejudice to refiling under this subpart.  66 Fed. 
Reg. 35,902, 35,905 (July 2001) (to be codified at 38 C.F.R. 
§ 20.1404(b)).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decision issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b) (2001).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2001).  

Examples of situations that are not clear and unmistakable 
error:  (1) Changed diagnosis, a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist, the Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2001).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2001).  

In addressing first the matter of the inclusion of the new 
evidence submitted with the moving party's motions for 
reconsideration, the Board must deny this part of the motion 
on procedural grounds.  As detailed above, except under 
limited circumstances, which for the reasons enunciated here 
are not applicable to the facts in this case, the regulations 
governing motions challenging a prior Board decision on the 
grounds of CUE specifically prohibit consideration of new 
evidence in connection with such motions.  38 C.F.R. § 
20.1403(b)(2) (Rule 1403(b)(2)).  

Although the Board's decision of January 1998 falls under the 
purview of Rule 1403(b)(2) based on date of issuance, the new 
evidence submitted with this motion would not be considered 
"relevant documents" held constructively by VA, as it is not 
shown that the Board had direct or inferred knowledge of the 
existence of this new evidence when its decision was issued 
in January 1998.  Cf. Bell v. Derwinski, 2 Vet. App. 611 
(1992); Franzen v. Brown, 9 Vet. App. 235 (1996).  This is so 
because these medical reports post date the Board's decision, 
and it is not shown that such evidence was available but not 
obtained when the decision was issued.  Moreover, the moving 
party has not claimed that the Board should have had this 
evidence when it issued its decision in January 1998.  

In light of the above, the Board concludes that its decision 
of January 1998 was not clearly and unmistakably erroneous on 
any of the other grounds advanced by the moving party.  As 
stated by the Court and adopted in the regulations governing 
motions alleging CUE in prior Board decisions, for such error 
to exist, the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)); 38 C.F.R. §§ 20.1403(a) & (c), 
20.1404(b) (2001).  On this point, the Board must emphasize 
that the Court has consistently stressed the rigorous nature 
of the concept of CUE.  Fugo, 6 Vet. App. at 43, 44 ("[i]t 
must always be remembered that CUE is a very specific and 
rare kind of 'error'" and, there is "presumption of validity 
to otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).  

Specifically, the Board finds that, apart from his submission 
of the evidence with his reconsideration requests, the moving 
party has failed to set forth why the Board decision of 
January 1998 was clearly and unmistakably erroneous, 
particularly, to the extent that had any alleged errors not 
been committed, the outcome in the case would have been 
manifestly different.  Fugo, 6 Vet. App. at 44.  Hence, there 
are no "clearly and specifically set forth" allegations from 
this motion addressing how the Board's decision contained any 
error that would compel the conclusion, to which reasonable 
minds could not differ, that the result in the decision would 
have been manifestly different but for alleged error.  In 
reviewing his pleadings, it appears that he disagrees with 
how the Board weighed or evaluated the evidence in its 
decision.  He argues only that the Board's January 1998 
decision was incorrect because the evidence of record had 
shown that he suffers from a nervous condition and migraine 
headaches that had begun during service.  However, 38 C.F.R. 
§ 20.1403(d)(3) specifically states that a disagreement as to 
how facts were weighed or evaluated in a prior Board decision 
does not constitute CUE in a prior Board decision.  

His pleadings submitted in connection with this motion offer 
nothing further of any substance regarding why the Board's 
decision was clearly and unmistakably in error.  The caselaw 
of the Court and the regulations cited above are clear on the 
point that allegations of CUE must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not absolutely clear that a different result 
would have ensued but for the error, the error complained of 
cannot be CUE.  The pleadings filed by the moving party with 
this motion herein lack these pleading requirements.  

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in January 
1998 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a); 66 Fed. 
Reg. 35,902, 35,905 (July 2001) (to be codified at 38 C.F.R. 
§ 20.1404(b)).


ORDER

The motion for revision of the January 26, 1998, Board 
decision on the grounds of CUE is dismissed without 
prejudice.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

